Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	The abstract of the disclosure is objected to because the recited process fails to be adequately representative of the claimed process.  Furthermore, the abstract refers to step (2)’; however, it is unclear to what this step corresponds.  Correction is required.  See MPEP § 608.01(b).  Applicants have failed to address this issue.
3.	Claims 5-8 and 10 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The examiner has not found clear support for the amendments to the claims, and applicants have failed to explain how the amendments are supported.
4.	Claims 7 and 10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Firstly, with respect to claim 7, despite applicants’ amendment, the basis of the mass percentage within the last two lines of the claim has not been clarified.  It is unclear how to interpret applicants’ amendment.  Also, it is claimed that the mass percentage pertains to the alkaline catalyst and the epoxy vegetable oil; however, the range values appear too low to also include the epoxy vegetable oil, since the epoxy vegetable oil would seem to be a major component.  It is noted that the mass percentage, as claimed, does not correspond to what has been disclosed within the first paragraph of page 7 of the specification.  This issue has not been addressed by applicants.
	Secondly, with respect to claim 10, it is unclear what constitutes “essential compounds in a prepolymer process”.
5.	Claims 1-4 and 9 are allowed.
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication should be directed to Rabon A Sergent at telephone number (571)272-1079.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

/RABON A SERGENT/Primary Examiner, Art Unit 1765